Name: 2006/198/EC: Commission Decision of 2 February 2006 approving on behalf of the European Community amendments to the annexes to the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (notified under document member C(2006) 81) (Text with EEA relevance)
 Type: Decision
 Subject Matter: fisheries;  agricultural activity;  health;  agricultural policy;  European construction;  America;  animal product
 Date Published: 2006-03-10; 2007-05-08

 10.3.2006 EN Official Journal of the European Union L 71/11 COMMISSION DECISION of 2 February 2006 approving on behalf of the European Community amendments to the annexes to the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (notified under document member C(2006) 81) (Text with EEA relevance) (2006/198/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 98/258/EC of 16 March 1998 on the conclusion of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (1), and in particular Article 4, third paragraph thereof, Whereas: (1) The Joint Management Committee for the Agreement (the Committee), at its meeting on 27 October 2005 issued a recommendation concerning the determination of equivalence for fishery products. As a result of this recommendation it is appropriate to amend Annex V to the Agreement. (2) This amendment should be approved on behalf of the Community. (3) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 Pursuant to the recommendation made by the Joint Management Committee established under Article 14 of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, the amendments to Annex V to the said Agreement are hereby approved on behalf of the European Community. The text of the Agreement in the form of an Exchange of Letters, including the amendments to Annex V to the Agreement, is attached to this Decision. Article 2 The Director-General for Health and Consumer Protection is hereby empowered to sign the agreement in the form of an exchange of letters in order to bind the Community. Article 3 This Decision shall apply from the first day of the month following the month in which the United States of America notifies the Commission in writing that its internal procedures for the approval of the amendments referred to in Article 1 have been completed. Done at Brussels, 2 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 118, 21.4.1998, p. 1.